EXHIBIT 10.1

 

SECOND AMENDMENT TO

20% CONVERTIBLE SECURED PROMISSORY NOTE

 

This Second Amendment to 20% Convertible Secured Promissory Note (this
“Amendment”) is entered into and effective on July 24, 2015 (the “Effective
Date”) by and between Wisdom Homes of America, Inc. (f/k/a SearchCore, Inc.), a
Nevada corporation (the “Company”) and Robert S. and Rita DeLue, Trustees of the
Robert S. and Rita DeLue 1995 Revocable Family Trust (the “Holder”).

 

RECITALS

 

WHEREAS, the Company and Holder are parties to that certain 20% Convertible
Secured Promissory Note dated April 26, 2014, in the original principal amount
of One Hundred Thousand Dollars ($100,000) (the “Original Note”);

 

WHEREAS, the Company and Holder entered into a First Amendment to 20%
Convertible Secured Promissory Note on May 5, 2015 (the “First Amendment”); and

 

WHEREAS, the Company and Holder desire to amend certain provisions of the
Original Note, effective as of the Effective Date, as set forth herein.

 

NOW, THEREFORE, for good and adequate consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Holder agree as follows:

 

AGREEMENT

 

1. The Company is the holder of that certain Non-Recourse Secured Promissory
Note dated May 19, 2014, as amended on July 24, 2015, executed by Platinum
Technology Ventures, LLC in the principal amount of Two Hundred Thousand Dollars
($200,000) (the “Platinum Note”). The Company hereby agrees to assign one-half
(1/2) of all payments made pursuant to the Platinum Note after the date hereof,
constituting eight (8) payments of Ten Thousand Dollars ($10,000) each beginning
on August 20, 2015, to Holder to pay down the principal and interest due under
the Original Note, as amended by the First Amendment.

 

2. Other than as set forth herein, the terms and conditions of the Original
Note, as amended by the First Amendment, shall remain in full force and effect.

 

[remainder of page intentionally left blank; signature page to follow]



 



  1

 

 

IN WITNESS WHEREOF, the Company and Holder have executed this Agreement on the
date first written above.

 





“Company”  

 

“Holder”

 

 

 

 

 

Wisdom Homes of Nevada, Inc.,  

 

Robert S. and Rita DeLue 1995 Revocable

 

a Nevada corporation

 

Family Trust

 

 

 

 

 

 

 

By:

/s/ James Pakulis

 

By:

/s/ Robert S. DeLue

 

 

James Pakulis

 

 

Robert S. DeLue

 

Its:

President

 

Its:

Trustee

 

 

 

 

 

 

 

 

By:

/s/ Rita DeLue

 

 

 

 

Rita DeLue

 

 

 

Its:

Trustee

 



 

 

2

--------------------------------------------------------------------------------